Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/22 has been entered.
Receipt of amendment and response dated 10/07/22 is acknowledged.
Claims 3 and 14 have been canceled.
Claims 1-2, 4-13 and 15-23 are pending.
In response to the amendment, the following new rejection replaces the previous rejections of record:   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-13 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 has been amended to recite the limitation “sub-micron particles having substantially uniform geometry”. While instant claims should be interpreted in light of the specification and not in vacuum, it is noted that the present specification does not provide any description of the shapes or morphology of the particles that meet the claimed “substantially uniform geometry”. It is unclear from the claimed term as to what are meets and bounds of the term “substantially”.  Hence, the claims are indefinite. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/133046 to Jenkins et al (Jenkins, cited on IDS) in view of Hassan et al (AAPS PharmSci Tech 10 (1252), 2009, pages 1-11) and US 2014/0178475 to Figueiredo e al (Figueiredo).
Instant claim 1 is directed to inhalable particles comprising sub-micron particles of imatinib or a salt thereof, the particles having a substantially uniform geometry. 
Jenkins teaches compositions comprising imatinib nanoparticles having a particle size of less than 2000 nm (abstract, page 11, l 1-2 & p 29- section 4). The composition includes imatinib mesylate or a salt thereof and at least one surface stabilizer [p8, last 2 lines-page 9,  
The nanoparticle composition can be administered by various methods including nasal, aerosol etc. (p 12,2nd para; p 20, last paragraph). Jenkin teaches several pharmaceutical excipients (page 28), which meet the instant claim 4. 
For the “sub-micron particles”, Jenkins teaches particle sizes of less than 2 microns and hence can include sub-micron particle sizes (nanoparticles). In particular, Jenkins teaches at least 50% of the nanoparticulate imatinib mesylate particles have a size less than about 2000 nm. 
Jenkins fails to clearly envisage a formulation comprising imatinib in nanoparticulate size range.
Figueiredo teaches therapeutic nanoparticle compositions comprising therapeutic agent in the form of nanoparticles that has a size of 60 to 150 nm [0024]. For the claimed compound, Figueiredo teaches the claimed imatinib [0023]. The term nanoparticle refers to a particle size of less than 1000 nm, or 10 nm to 200 nm [0100]. For the method of administration, Figueiredo teaches inhalation as one of the methods [0168]. Example 2 is directed to formulations comprising imatinib nanoparticles. Table 3 lists particle sizes in the range of 106 to 134 nm.  
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the imatinib compositions of Jenkin, having nanoparticulate sizes i.e., in the range of 106 to 134 nm. One of an ordinary skill in the art would have been motivated to do so because Figueiredo teaches improved controlled release properties of the nanoparticulate therapeutic agent [0065-0066]. 
Instant claim 2 recites that the sub-micron particles are hardened in a mold from a liquid composition. The limitation “hardened in a mold” is a process step. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
For claim 4, Jenkins teaches that the surface stabilizer provides stable nanoparticles that do not appreciably flocculate or agglomerate or otherwise significantly increase size and the physical structure of the particles is not altered overtime (p 13, first full paragraph). Jenkins particularly teaches particle sizes of less than 900 nm to less than 75 nm (p 19, 2nd full paragraph). The surface stabilizers taught by Jenkins include lecithin (p 24, last paragraph), thus meet claim 6.
Jenkin teaches administering the composition in various routes including aerosol (p 20, last paragraph and p 33, 1st paragraph) but fails to teach particle shape or uniform geometry of the particles. 
Hassan et al studied the effect of particle shape on dry particle inhalation with respect to flowability, aerosolization and deposition properties. Hassan studied various particle shapes such as star, spherical, pollen, needle and suggests that pollen shaped particles exhibit better flowability, higher emitted dose and higher fine particle fraction than other shapes (abstract, table 1, fig 3). Hassan states that the particle shape has a strong effect on particle behavior and that careful control of shape can improve the flowability, aerosolization and deposition performance of the particles (p 12, last para).
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the microparticulate imatinib compositions of Jenkin having a desired and uniform shape such as pollen, sphere etc., depending on the desired flowability, aerosolization and deposition of the particle because Hassan teaches that the flowability and emitted dose is a function of the particle in inhalation formulations. One of an ordinary skill in the art would have been motivated to maintain a uniform particle shape of all the nanoparticles to achieve the desired deposition efficiency of imatinib particles of Jenkin by choosing an appropriate shape.


3.	Claims 1-2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0044288 to Surber in view of US 2014/0178475 to Figueiredo et al (Figueiredo), and Hassan et al (AAPS PharmSci Tech 10 (1252), 2009, pages 1-11).

Surber teaches inhalable formulations, for local delivery, comprising imatinib or a phenylaminopyrimidine derivative compound for aerosolization and use of such formulations for inhaled aerosol administration of imatinib or a phenylaminopyrimidine derivative compound for the prevention or treatment of various fibrotic, carcinogenic, vascular and viral infectious diseases, including diseases associated with the lung, heart, kidney, liver, eye, central nervous system and surgical sites (abstract). Paragraph [0047] teaches that the delivery of imatinib composition using an aerosol or nebulizer methods [0047]. Surber teaches excipients such as lactose, trehalose, mannitol [0555] for preparing pharmaceutical inhalable formulations, and hence meets instant claim 4-5 and further meet claim 7. Further, [0006-0007, 0385 and 0482-0489] describes various embodiments including aqueous solutions of citrate buffer for the active agent, and hence meet claim 11. Surber further teaches surfactants such as lecithin [0385], [0528, 0530 and 0534] and meet claim 6. [0404] of Surber teaches particle sizes 2-5 microns. [0369-0372] teaches crystalline imatinib compositions and meet instant claim 12. For [0314] teaches spray dried formulation of imatinib powder. [0066, 0234 and 0259] teaches dry powder formulations along with liquid nebulizer or metered-dose inhaler composition. Instant specification describes 10-100mg or 0.1mg to 80 mg of imatinib as a suitable therapeutic dose (see page 9, l 15-25).  [0068] of Surber teaches a dose of 0.01 mg to 100mg of imatinib or a salt thereof [0068], and for the claimed pulmonary disease, Surber describes pulmonary arterial hypertension (PAH). (0204 and 0397-0399) and hence meet claims 9 and 10. Instant claim 2 recites that the sub-micron particles are hardened in a mold from a liquid composition. The limitation “hardened in a mold” is a process step. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
The teachings of Surber have been discussed above. Surber teaches dry powder particles of imatinib for inhalation. Surber teaches all of the limitations of 14-23 with respect to the microparticle sizes, excipients and method of treatment. 

Surber fails teach a formulation comprising imatinib in nanoparticulate size range.
Figueiredo teaches therapeutic nanoparticle compositions comprising therapeutic agent in the form of nanoparticles that has a size of 60 to 150 nm [0024]. For the claimed compound, Figueiredo teaches the claimed imatinib [0023]. The term nanoparticle refers to a particle size of less than 1000 nm, or 10 nm to 200 nm [0100]. For the method of administration, Figueiredo teaches inhalation as one of the methods [0168]. Example 2 is directed to formulations comprising imatinib nanoparticles. Table 3 lists particle sizes in the range of 106 to 134 nm.  
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the imatinib compositions of Surber, having nanoparticulate sizes i.e., in the range of 106 to 134 nm. One of an ordinary skill in the art would have been motivated to do so because Figueiredo teaches improved controlled release properties of the nanoparticulate therapeutic agent [0065-0066]. 
However, Surber fails to teach particle shape or uniform geometry of the particles.
Hassan et al studied the effect of particle shape on dry particle inhalation with respect to flowability, aerosolization and deposition properties. Hassan studied various particle shapes such as star, spherical, pollen, needle and suggests that pollen shaped particles exhibit better flowability, higher emitted dose and higher fine particle fraction than other shapes (abstract, table 1, fig 3). Hassan states that the particle shape has a strong effect on particle behavior and that careful control of shape can improve the flowability, aerosolization and deposition performance of the particles (p 12, last para).
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the microparticulate imatinib compositions of Surber having a desired and uniform shape such as pollen, sphere etc., depending on the desired flowability, aerosolization and deposition of the particle because Hassan teaches that the flowability and emitted dose is a function of the particle in inhalation formulations. One of an ordinary skill in the art would have been motivated to maintain a uniform particle shape of all the nanoparticles to achieve the desired deposition efficiency of imatinib particles of Jenkin by choosing an appropriate shape.

4. Claims 13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0044288 to Surber in view of Lee et al (Adv Drug Deliv Rev. 2016 December 15; 107: 176–191) and US 2014/0178475 to Figueiredo et al (Figueiredo).

The teachings of Surber and Figueiredo have been discussed above, and incorporated herewith. Neither references teach the claimed method of preparing the composition. However, Figueiredo, as discussed above provides the motivation to prepare nanoparticles of imatinib or its salts. Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the imatinib compositions of Surber, having nanoparticulate sizes i.e., in the range of 106 to 134 nm. One of an ordinary skill in the art would have been motivated to do so because Figueiredo teaches improved controlled release properties of the nanoparticulate therapeutic agent [0065-0066]. 

Lee has been relied upon for the method of preparing micro and nanoparticles for preparing controlled release drug delivery systems and overcome low drug loading capacity and low encapsulation efficiency (abstract). Lee describes several methods of preparation useful for the preparation of PLA-based micro and nano-particles: Category 1 is traditional emulsion based methods which are single emulsion, double emulsion, and multiple emulsions, Category 2 is precipitation-based methods which include nano precipitation, rapid expansion of supercritical fluid into liquid, salting out, and dialysis, Category 3 is direct compositing methods, such as melting technique, spray drying, supercritical fluid and in situ forming micro-particles, and Category 4 includes new approaches including microfluidic technique and template/mold based technique. Fig. 1 shows a representative micro and nano-particle structure with the four categories of preparation techniques. Section 2.6 describes spray drying and section 2.7 describes in situ forming micro-particle. Lee further teaches a microfluidic technique to fabricate uniform particles and implants (section 2.10), wherein the polymers are dissolved in an organic solvent (oil phase), by droplet solidification through solvent evaporation, diffusion or extraction. The polymer solution in the organic solvent is filled in a T- or Y-junction microfluidic device and then ejected into a large amount of stabilizing solution. The solvent is diffused from droplets into the water phase, and then the droplets are solidified to microspheres due to the relatively different solubility of the solvent in water [2, 15, 74, 75]. Alternatively, section 2.11 teaches a template method for producing particles in homogenous sizes wherein the first step is to form a certain pattern on a hard-master template. The process involves pouring a hydrogel solution on top of the master template, and then the template is placed under low temperature conditions for imprinting the template by a formed hydrogel mold. The solidified mold is peeled off and a polymer/drug solution, in a suitable organic solvent, is poured on the hydrogel mold and evenly spread for filling empty cavities. The filled hydrogel mold is dried to evaporate the solvent. The drug-loaded particles are collected by dissolving the hydrogel mold in water. The particles are washed in water, and collected by centrifugation or filtration. Thus, the template method of Lee that employs molding of microparticles read on the instant method of claim 13.  
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the microparticulate imatinib compositions of Surber (modified by Figueiredo) by choosing any of the several methods of preparing microparticles, including the mold/template method for producing particles because, Lee teaches that the latter method has the advantages of producing particles in homogenous sizes, increased mechanical strength, ease of handling, dry storage etc. While Lee does not particularly teach the process for imatinib microparticle, one skilled in the art would envisage the teachings of Lee being suitable for any drug delivered by micro or nanoparticle drug delivery methods and for routes including nasal, oral etc (section 3), and expect the advantages taught by Lee. In this regard, Surber and Lee are analogous art and therefore one of an ordinary skill in the art would have looked to the teachings of Lee to modify Surber with an expectation of producing nanoparticles of imatinib or its salt having the advantages taught by Lee.

Double Patenting
5. Claims 1-2 and 4-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11229650 or over claims 1-15 of US Patent No. 11298355 or over claims 1-11 of US 11,464,776 OR over claims 1-8 of US 11413289, EACH in view of Hassan et al (AAPS PharmSci Tech 10 (1252), 2009, pages 1-11).
The above patented claim sets are not patentably distinct from instant claims because both are directed to inhalable formulation comprising imatinib microparticles and having the same particle sizes. Both sets of claims recite the same use of the composition i.e., for treating pulmonary cardiovascular conditions. Both sets of claims recite carrier agents in the composition, as that of instant claims. Patent claim sets recite lactose that meet instant excipient of claim 4. Instant Claim 2 recites molded particles are hardened in a mold from a liquid composition, which is process step. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Instant claims require sub-micron particles which are encompassed by the particle size range taught by patented claims.   
Patent claim sets fail to recite uniform geometry of particles. The teachings of Hassan have been relied upon.
Hassan et al studied the effect of particle shape on dry particle inhalation with respect to flowability, aerosolization and deposition properties. Hassan studied various particle shapes such as star, spherical, pollen, needle and suggests that pollen shaped particles exhibit better flowability, higher emitted dose and higher fine particle fraction than other shapes (abstract, table 1, fig 3). Hassan states that the particle shape has a strong effect on particle behavior and that careful control of shape can improve the flowability, aerosolization and deposition performance of the particles (p 1261, last para).  Hassan also teaches the disclosed shapes such as spheres, needles, pollen etc., which are within the exemplary shapes disclosed by Applicants.
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the microparticulate imatinib compositions of each of the patent claim sets, having a desired and uniform shape such as pollen, sphere etc., depending on the desired flowability, aerosolization and deposition of the particle because Hassan teaches that the flowability and emitted dose is a function of the particle in inhalation formulations. One of an ordinary skill in the art would have been motivated to maintain a uniform particle shape of all the nanoparticles to achieve the desired deposition efficiency of imatinib particles by choosing an appropriate shape.


6.	Claims 5-6, 13 and 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US 11298355 in view of US 2015/0044288 to Surber and further in view of Hassan et al (AAPS PharmSci Tech 10 (1252), 2009, pages 1-11) and Lee et al (Adv Drug Deliv Rev. 2016 December 15; 107: 176–191). 
7.	Claims 5-6, 13 and 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent No. 11464776 in view of US 2015/0044288 to Surber and further in view of Hassan et al (AAPS PharmSci Tech 10 (1252), 2009, pages 1-11) and Lee et al (Adv Drug Deliv Rev. 2016 December 15; 107: 176–191). 
8.	Claims 5-6, 13 and 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No. 11229650 in view of US 2015/0044288 to Surber, Hassan et al (AAPS PharmSci Tech 10 (1252), 2009, pages 1-11) and Lee et al (Adv Drug Deliv Rev. 2016 December 15; 107: 176–191).
9.	Claims 5-6, 13 and 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No. 11229650 in view of US 2015/0044288 to Surber, Hassan et al (AAPS PharmSci Tech 10 (1252), 2009, pages 1-11) and Lee et al (Adv Drug Deliv Rev. 2016 December 15; 107: 176–191).
 
	The above patented claims do not recite the instant claimed method of preparing the composition. The teachings of Surber, Hassan and Lee et al have been described above and incorporated herewith.
Surber teaches inhalable formulations, for local delivery, comprising imatinib or a phenylaminopyrimidine derivative compound for aerosolization and use of such formulations for inhaled aerosol administration of imatinib or a phenylaminopyrimidine derivative compound for the prevention or treatment of various fibrotic, carcinogenic, vascular and viral infectious diseases, including diseases associated with the lung, heart, kidney, liver, eye, central nervous system and surgical sites (abstract). Paragraph [0047] teaches that the delivery of imatinib composition using an aerosol or nebulizer methods [0047]. Surber teaches excipients such as lactose, trehalose, mannitol [0555] for preparing pharmaceutical inhalable formulations, and hence meets instant claim 4-5 and further meet claim 7. Further, [0006-0007, 0385 and 0482-0489] describes various embodiments including aqueous solutions of citrate buffer for the active agent, and hence meet claim 11. Surber further teaches surfactants such as lecithin [0385], [0528, 0530 and 0534] and meet claim 6. For the claimed particle size of the particles, [0404] teaches particle sizes 2-5 microns, which is within the claimed 0.5-5microns. [0369-0372] teaches crystalline imatinib compositions and meet instant claim 12. For [0314] teaches spray dried formulation of imatinib powder. [0066, 0234 and 0259] teaches dry powder formulations along with liquid nebulizer or metered-dose inhaler composition. Instant specification describes 10-100mg or 0.1mg to 80 mg of imatinib as a suitable therapeutic dose (see page 9, l 15-25).  [0068] of Surber teaches a dose of 0.01 mg to 100mg of imatinib or a salt thereof [0068], and for the claimed pulmonary disease, Surber describes pulmonary arterial hypertension (PAH). (0204 and 0397-0399) and hence meet claims 9 and 10. Surber teaches dry powder particles of imatinib for inhalation. Surber teaches all of the limitations of 14-23 with respect to the microparticle sizes, excipients and method of treatment. 
However, Surber does not teach the instant claimed method of preparing the composition.
	Lee has been relied upon for the method of preparing micro and nanoparticles for preparing controlled release drug delivery systems and overcome low drug loading capacity and low encapsulation efficiency (abstract). Lee describes several methods of preparation useful for the preparation of PLA-based micro and nano-particles: Category 1 is traditional emulsion based methods which are single emulsion, double emulsion, and multiple emulsions, Category 2 is precipitation-based methods which include nano precipitation, rapid expansion of supercritical fluid into liquid, salting out, and dialysis, Category 3 is direct compositing methods, such as melting technique, spray drying, supercritical fluid and in situ forming micro-particles, and Category 4 includes new approaches including microfluidic technique and template/mold based technique. Fig. 1 shows a representative micro and nano-particle structure with the four categories of preparation techniques. Section 2.6 describes spray drying and section 2.7 describes in situ forming micro-particle. Lee further teaches a microfluidic technique to fabricate uniform particles and implants (section 2.10), wherein the polymers are dissolved in an organic solvent (oil phase), by droplet solidification through solvent evaporation, diffusion or extraction. The polymer solution in the organic solvent is filled in a T- or Y-junction microfluidic device and then ejected into a large amount of stabilizing solution. The solvent is diffused from droplets into the water phase, and then the droplets are solidified to microspheres due to the relatively different solubility of the solvent in water [2, 15, 74, 75]. Alternatively, section 2.11 teaches a template method for producing particles in homogenous sizes wherein the first step is to form a certain pattern on a hard master template. The process involves pouring a hydrogel solution on top of the master template, and then the template is placed under low temperature conditions for imprinting the template by a formed hydrogel mold. The solidified mold is peeled off and a polymer/drug solution, in a suitable organic solvent, is poured on the hydrogel mold and evenly spread for filling empty cavities. The filled hydrogel mold is dried to evaporate the solvent. The drug-loaded particles are collected by dissolving the hydrogel mold in water. The particles are washed in water, and collected by centrifugation or filtration. Thus, the template method of Lee that employs molding of microparticles read on the instant method of claim 13.  
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the claims of each of the reference patents i.e., prepare the microparticulate imatinib compositions of the copending claims by choosing any of the several methods of preparing microparticles, including the mold/template method for producing particles because, while Surber teaches preparing the inhalable imatinib microparticles by spray drying method, Lee teaches equivalence of spray drying as well as instant claimed mold based technique. One would be motivated to so because Lee teaches that the latter method has the advantages of producing particles in homogenous sizes, increased mechanical strength, ease of handling, dry storage etc. While Lee does not particularly teach the process for imatinib microparticle, one skilled in the art would envisage the teachings of Lee being suitable for any drug delivered by micro or nanoparticle drug delivery methods and for routes including nasal, oral etc (section 3), and expect the advantages taught by Lee. 
Further, the above claim sets do not recite the instant excipients of claims 5-6 and 16-17. However, as explained above, Surber teaches instant excipients and method of treatment. Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the claims of each of the reference patents i.e., prepare the microparticulate imatinib compositions to further include the instant claimed excipients because, Surber suggests preparing inhalable imatinib formulations with the instant claimed excipients. Hence, one skilled in the art would expect the imatinib formulations of copending claims (modified with the excipients of Surber) would be effective in providing an effective delivery of imatinib microparticles. 
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed 10/7/22 have been fully considered but they are not persuasive.
Applicants argue that Claim 1 recites an inhalable formulation comprising sub-micron particles of imatinib or a salt thereof having substantially uniform geometry. Claim 13 recites a method of preparing molded sub-micron particles of imatinib or a salt thereof. None of the cited references teach or suggest molding sub-micron particles or other possible means for obtaining particles with substantially uniform geometry. Accordingly, Applicant submits that the prior art rejections are overcome. Neither Jenkins, Surber, nor Hassan teach or suggest molded particles or particles having substantially uniform geometry. It is argued that while Lee reports PLA-based particles including those prepared using template/mold- based techniques, Lee specifically states that on pages 8-9 that a limitation of their technique is the inability to produce sub-micron particles (“There are also limitations, however. The size of the particle is currently in the micron scale, i.e., larger than 1 um...”). It is argued that given the disparate properties of various drugs and compounds, it is unlikely that one of skill in the art would find an inhalable formulation of molded imatinib particles obvious given Lee’s limited disclosure regarding PLA. It is argued that Lee reports using a hydrogel template to produce particles of homogeneous size and Lee explicitly states that it’s technique cannot produce sub- micron particles. Accordingly, Applicant believes that, in view of the amendments, the prior art rejections are overcome. 
  Applicants’ arguments are not persuasive because the present rejection relies on the newly cited reference, US 2014/0178475 to Figueiredo et al, for the sub-micron particle sizes (nanoparticles). Even though instant claims recite “sub-micron” instant claims are not definitely limited to any specific size range and further the new reference clearly suggests nanoparticle size range for imatinib or its salts. 
With respect to substantially uniform particles, Hassan reference teaches the importance of particle shape. Hassan states that the particle shape has a strong effect on particle behavior and that careful control of shape can improve the flowability, aerosolization and deposition performance of the particles (p 1261, last para). Hassan also teaches the disclosed shapes such as spheres, needles, pollen etc., which are within the exemplary shapes disclosed by Applicants. Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to prepare the microparticulate imatinib compositions having a desired and uniform shape such as pollen, sphere etc., depending on the desired flowability, aerosolization and deposition of the particle because Hassan teaches that the flowability and emitted dose is a function of the particle in inhalation formulations. One of an ordinary skill in the art would have been motivated to maintain a uniform particle shape of all the nanoparticles to achieve the desired deposition efficiency of imatinib particles by choosing an appropriate shape.
The argument Hassan does not teach molded particles is not persuasive because the reference has not been relied upon for the same. Further, claims 1-12 are directed a composition wherein the steps of a process are not given patentable weight. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In response to the argument regarding Lee reference, it is noted that the method claims do not recite any shape of the particles. Lee reference has not been relied for nanoparticle sizes or sub-micron sizes. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Accordingly, one of an ordinary skill in the art would have looked to the teachings of Lee et al., because of the analogous teachings of particle preparation. One of an ordinary skill in the art would have looked to the analogous teachings of Lee and choose to prepare the particles of Jenkins or Surber or the copending claims in a suitable shape so as to provide the optimum flowability and deposition efficiency. 


Double Patenting
Applicants argue that the claims of the present application are provisionally rejected on the ground of non- statutory double patenting over co-pending applications 16/874,118, 16/874,153, 16/874,111, and 16/874,122 alone or in combination with the above-cited references. As these rejections are provisional, Applicant respectfully asks that they be held until claims are allowed in one of the applications.
It is noted that the above applications have been patented and hence, the rejections are no longer provisional. Since, there are no allowable claims at this time and Applicants have not argued the merits of the rejections, the double patenting rejections have been maintained.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611